FIRST MODIFICATION AND LENDER JOINDER AGREEMENT

 

THIS FIRST MODIFICATION AND LENDER JOINDER AGREEMENT (“Agreement”) is dated to
be effective as of the 26th day of April, 2007, by and between MANUFACTURERS AND
TRADERS TRUST COMPANY, a New York banking corporation in its capacity as Agent
(“Agent”) for the Lenders parties from time to time to the “Credit Agreement”
(as defined below); each of the Lenders who were parties to the Credit Agreement
prior to the date here of (”Existing Lenders”); the “Swingline Lender” and the
“Issuing Lender” under, and as such terms are defined in, the Credit Agreement;
LECROY CORPORATION, a Delaware corporation (“Borrower”); CATALYST ENTERPRISES,
INC, a California corporation, COMPUTER ACCESS TECHNOLOGY CORPORATION, a
Delaware corporation, and LECROY LIGHTSPEED CORPORATION, a Delaware corporation
(collectively, “Guarantors,” and together with the Borrower, collectively,
“Obligors”); and NORTH FORK BANK,
a New York Banking corporation (“New Lender,” together with all other “Lenders,”
as such term is defined in the Credit Agreement, including but not limited to
the Existing Lenders, collectively, “Lenders”). The Agent, the Lenders, the
Swingline Lender, and the Issuing Lender are hereinafter referred to as the
“Credit Parties.”

 

RECITALS

 

The Borrower is a party together with the Agent, the Existing Lenders, the
Swingline Lender, and the Issuing Lender to a Credit Agreement dated to be
effective as of March 30, 2007 (as the same may be amended, modified, extended,
renewed, restated, supplemented, or replaced from time to time, “Credit
Agreement”). The Guarantors have guaranteed to the Credit Parties the repayment
and performance of all existing and future obligations of the Borrower to the
Credit Parties pursuant to Guaranty Agreements dated as of March 30, 2007 (as
the same may be amended, modified, extended, renewed, restated, supplemented or
replaced from time to time, collectively, “Guaranties”). Any capitalized terms
used herein without definition which are defined in, or defined by reference to
the Credit Agreement shall have the meanings thereby assigned.

 

Pursuant to Section 2.01(d) of the Credit Agreement, this Agreement is being
executed to evidence Borrower’s requested increase in the Revolving Committed
Amount from Forty Million Dollars ($40,000,000.00) to Fifty Million Dollars
($50,000,000.00), and to provide for the joinder of the New Lender.

 

The New Lender has agreed to make a Revolving Commitment in the respective
amount set forth on Schedule 2 .01 attached hereto and incorporated herein by
reference, including the amount of Ten Million Dollars

(10,000,000.00) pursuant to this Agreement and the amount of Five Million
Dollars ($5,000,000.00) pursuant to an Assignment and Acceptance of even date
herewith (“Assignment and Acceptance”) by and between the New Lender and
Manufacturers and Traders Trust Company (“M&T Bank”) in its capacity as a
Lender.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

AGREEMENT

 

Section 1 . Acknowledgment And Reaffirmation Of Obligations. The Obligors
acknowledge and affirm that: (a) each of the Loan Documents is the valid and
binding obligation of each of the Obligors that is a signatory thereto; (b) the
Loan Documents are enforceable in accordance with all stated terms; (c) the
Obligors have no defenses, claims of offset, or counterclaims against the
enforcement of the Loan Documents in accordance with all stated terms; (d) no
Default or Event of Default is existing or shall exist after giving effect to
the increase in the Revolving Committed Amount contemplated by this Agreement;
(e) no event or condition has occurred or is continuing that is likely to have a
Material Adverse Effect; (f) the Borrower is in compliance with all financial
covenants set forth in Sections 7.12 through 7.14 of the Credit Agreement prior
to incurring such increase and on a proforma basis on the date of this
Agreement, after giving full effect to the Revolving Committed Amount including
such increase, plus all of the other outstanding Obligations; (g) all other
conditions to the making of a Revolving Loan set forth in Section 5.02 of the
Credit Agreement have been satisfied; (h) all of the other conditions precedent
set forth in Section 2.0 1(d) of the Credit Agreement have been satisfied.

 

 

 


--------------------------------------------------------------------------------



 

 

Section 2. Increase in Revolving Committed Amount. Subject to satisfaction of
the conditions precedent set forth in Section 3 of this Agreement, effective as
of the date of this Agreement: (a) the Revolving Committed Amount shall be
increased from Forty Million Dollars ($40,000,000.00) to Fifty Million Dollars
($50,000,000.00); (b) the Revolving Commitment of the New Lender shall be in the
amount set forth on Schedule 2.01 attached hereto; (c) Schedule 2.01 attached
hereto shall replace Schedule 2.01 of the Credit Agreement in its entirety and;
(d) each reference in the Credit Agreement, including the schedules and exhibits
thereto and the other documents delivered in connection therewith, to “Lenders”
shall include the New Lender.

 

Section 3. Conditions Precedent to Effectiveness. This Agreement shall be
effective as of the date of this Agreement, provided that (a) the Agent shall
have received (i) counterparts of this Agreement, executed by Borrower, each
Guarantor, the New Lender and each Existing Lender, (ii) counterparts of the
Assignment and Acceptance executed by all parties thereto, (iii) a promissory
note in the maximum principal amount equal to the New Lender’s Revolving
Commitment, (iv) a promissory note in the maximum principal amount equal to the
Revolving Commitment of M&T Bank in its capacity as a Lender, and (b) Borrower
shall have paid all fees and expenses that are required to be paid in connection
with the increase in the Revolving Committed Amount, including but not limited
to amounts due and payable to M&T Bank in any capacity pursuant to the Fee
Letter.

 

Section 4 Joinder of New Lender. The New Lender: (a) confirms that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement; (b) confirms that it has received a
copy of the Credit Agreement, the Guaranties and such other Loan Documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and become a Lender party to the Credit
Agreement; (c) confirms that it has, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under the Loan Documents; (d) appoints or
authorizes the Agent to take such action on its behalf and to exercise such
powers under the Loan Documents as are delegated by the terms thereof, together
with such powers as are reasonably incidental thereto; (e) agrees that it will
be bound by the terms of the Credit Agreement as a Lender hereunder and have the
obligations of a Lender hereunder, and will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (f) specifies as its lending
office and address for notices the offices set forth on the loan administration
questionnaire form provided to the Agent.

 

Section 5 . Guaranties. The Guarantors hereby ratify and confirm all of the
Guaranties, after giving effect to this Agreement, the increase in the Revolving
Commitment Amount, and the amendment and modification of the Credit Agreement.

 

Section 6. No Other Modifications Of Loan Documents. The parties acknowledge
that except as specifically stated in this Agreement, the Credit Agreement and
the other Loan Documents shall not be deemed to have been amended, modified or
changed in any respect, and shall continue to be enforceable against the parties
thereto in accordance with all stated terms. Nothing contained herein is
intended to limit, vary, or terminate any liens, pledges, or security interests
presently existing for the benefit of the Credit Parties or to alter the lien
priority thereof Each Obligor reaffirms and ratifies all of such liens, pledges,
security interests or mortgage liens previously granted for the benefit of the
Credit Parties.

 

Section 7. Further Assurances. The Obligors each agree to execute and deliver to
the Agent such documents as may, from time to time, be reasonably requested by
the Agent in order to amend, modify and restate any of the Loan Documents as
contemplated by this Agreement and the Credit Agreement.

 

Section 8. No Notation; No Refinance. It is the intent of each of the parties
that nothing contained in this Agreement shall be deemed to effect or accomplish
or otherwise constitute a notation of any of the Loans or the other Obligations
or to be a refinance of any of the Loans or the other Obligations.

 

Section 9. Enforceability. This Agreement shall inure to the benefit off and be
enforceable against each of the parties and their respective successors and
assigns.

 

2

 

 


--------------------------------------------------------------------------------



 

 

 

Section 10. Choice Of Law: Consent To Jurisdiction: Agreement As To Venue. This
Agreement shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the laws of the State of New York
(“Governing State”) (excluding, however, conflict of laws principles). Each of
the parties irrevocably consents to the non-exclusive jurisdiction of the courts
of the Governing State and any United States District Court located in the
Governing State, if a basis for federal jurisdiction exists. Each of the parties
agrees that venue shall be proper in any State court located in the Governing
State selected by the Agent on behalf of the Credit Parties or in any United
States District Court located in the Governing State if a basis for federal
jurisdiction exists and waives any right to object to the maintenance of a suit
in any of the state or federal courts of the Governing State on the basis of
improper venue or of inconvenience of forum.

 

Section 11. Counterparts And Delivery. This Agreement may be executed and
delivered in counterparts, arid shall be fully enforceable against each
signatory, even if all designated signatories do not actually execute this
Agreement. This Agreement, and the signatures to this Agreement, may be
delivered via facsimile.

 

Section 12. Waiver of Jury Trial. All parties to this agreement waive the right
to a trial by jury in any action brought to enforce or construe this Agreement
or which otherwise arises out of or relates to this Agreement.

 

 

[Signatures Begin On The Following Page]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 


--------------------------------------------------------------------------------



 

 

Signature Page To First Modification and Lender Joinder Agreement:

 

IN WITNESS WHEREOF, the parties have executed this Agreement with the specific
intention of creating a document under seal to be effective as of the date first
above written

 

WITNESS/ATTEST:

BORROWER:

LECROY CORPORATION,

A Delaware Corporation

 

 

/s/ Joanne M. Torres

By: /s/ Sean V. O'Connor (SEAL)

Sean B. O’Connor Vice President-Finance

 

 

WITNESS/ATTEST:

GUARANTORS:

 

 

 

CATALYST ENTERPRISES, INC.

A California Corporation

 

 

/s/ Joanne M. Torres

By: /s/ Sean V. O'Connor (SEAL)

Sean B. O’Connor Vice President

 

 

 

COMPUTER ACCESS TECHNOLOGY CORPORATION,
A Delaware Corporation

 

 

/s/ Joanne M. Torres

By: /S/ Sean B. O'Connor (SEAL)

Sean B. O’Connor, Chief Financial Officer

 

 

 

LECROY LIGHTSPEED CORPORATION,

A Delaware Corporation

 

 

/s/ Joanne M. Torres

By: /S/ Sean B. O'Connor (SEAL)

Sean B. O’Connor, Vice President

 

 

 

[Signatures Continued On The Following Page]

 



 


--------------------------------------------------------------------------------



 

 

Signature Page To First Modification and Lender Joinder Agreement:- Continued:

 

WITNESS/ATTEST:

AGENT:

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation, In Its Capacity As Agent For The Lenders

 

 

__________________________________

By: /s/ Chris Tesla (SEAL)

Chris Tesla, Vice President

 

 

 

 

WITNESS/ATTEST:

EXISTING LENDER:

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

A New York Banking Corporation, In Its Capacity As

A Lender

 

 

__________________________________

By: /s/ Chris Tesla (SEAL)

Chris Tesla, Vice President

 

 

 

 

WITNESS/ATTEST:

SWINGLINE LENDER:

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

A New York Banking Corporation, In Its Capacity

As Swingline Lender

 

 

__________________________________

By: /s/ Chris Tesla (SEAL)

Chris Tesla, Vice President

 

 

 

 

WITNESS/ATTEST:

ISSUING LENDER:

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

A New York Banking Corporation, In Its Capacity As

Issuing Lender

 

 

__________________________________

By: /s/ Chris Tesla (SEAL)

Chris Tesla, Vice President

 

 

 

[SIGNATURES CONTINUED ON THE FOLLOWING PAGE]

 

 

2



 


--------------------------------------------------------------------------------



 

 

Signature Page To First Modification and Lender Joinder Agreement:- Continued:

 

WITNESS/ATTEST:

EXISTING LENDER:

 

 

 

LASALLE NATIONAL BANK, In Its Capacity As Lender

 

 

/s/ Jane Kim

LaSalle Bank

Jane Kim

By: /s/ Andriana D. Collins (SEAL)

Name: Andriana D. Collins

Title: Sr.Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

Signature Page To First Modification and Lender Joinder Agreement:- Continued:

 

WITNESS/ATTEST:

NEW LENDER:

 

 

 

NORTH FORK BANK, A New York Banking Corporation, in its capacity as a Lender

 

 

/s/ Patricia Ehin

Patricia Ehin

Vice President

By: /s/ Karyn Graham (SEAL)

Name: Karyn Graham

Title: Sr.Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

4



 


--------------------------------------------------------------------------------



 

 

 

Schedule 2.01

Lenders and Commitments

 

Lender

Amount of Revolving
Commitment

Revolving Commitment
Percentage

Manufacturers and Traders Trust Company

$20,000,000.00

40.00%

LaSalle Bank National Association

$15,000,000.00

30.00%

North Fork Bank

$15,000,000.00

30.00%

Total Revolving Committed Amount

$50,000,000.00

100.00%

 

 

 

 

 